                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA

             v.                               No. 18 CR 710

 DESHAWN MORGAN, et al.                       Judge Thomas M. Durkin



                       GOVERNMENT’S STATUS REPORT

      The United States of America, by JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois, files this status report and states as

follows:

      1.     On December 12, 2019, defendants were charged by indictment with

conspiracy to commit murder for hire, in violation of 18 U.S.C § 1958(a). ECF No. 60.

The charge carries a mandatory minimum sentence of life imprisonment and a

maximum sentence of capital punishment. Defendants remain in federal custody.

      2.     The government has produced Rule 16 and 16.1 discovery to defendants’

counsel and substantial additional discovery. In letters sent to defense counsel in

January 2020, the government committed to a pre-trial timeline for producing

additional discovery and disclosures, such as 3500 and Giglio materials.

      3.     Based on discussions with counsel for the defendants, this case is likely

to proceed to trial. Defense counsel’s position is that a trial in 2021 is not feasible due

to their mitigation efforts and trial schedule, which includes, for Ms. Domph, a three-

month trial in this Court in September 2021. In light of defense counsel’s positions,
the government respectfully requests that the Court set a trial date in 2022, and

proposes September 2022.         The government anticipates that jury selection and

presentation of its case in chief will take three months. 1

       4.     The Court directed the government to provide an update on the

timetable for its decision regarding whether to seek the death penalty for some or all

defendants. The defendants intend to make mitigation pitches to the government

regarding the decision to seek or not seek the death penalty, and the government of

course intends to give each defendant a reasonable amount of time to prepare his

pitch prior to making a recommendation to the Attorney General regarding seeking

or not seeking the death penalty. However, the government respectfully requests that

the Court set a deadline by which the defendants must present all such pitches to the

United States Attorney’s Office, and 90 days after that deadline the government

commits to notifying the Court and the defense of its intention to seek or not seek the

death penalty in this case. For example, a Court-imposed deadline of June 15, 2021

for all mitigation pitches would give the defendants a full year to complete their

investigation and make their mitigation pitches, and the government would commit

to notifying the Court and defendants of its intentions regarding the death penalty

by September 15, 2021.

       5.     The parties agree that the time to the next status hearing should be

excluded under Title 18, United States Code, Section 3161(h)(7)(A), (B)(iv), in the




1The government anticipates a superseding indictment in late 2020, but a trial date in September
2022 would still allow the defendants ample time to prepare for trial.

                                               2
interests of justice to allow for continued review of discovery and preparation of

pretrial motions.

                                     Respectfully submitted,


                                     JOHN R. LAUSCH, JR.
                                     United States Attorney

                               By:   /s/ John D. Mitchell
                                     JOHN D. MITCHELL
                                     GRAYSON S. WALKER
                                     Assistant U.S. Attorneys
                                     MAUREEN B. MCCURRY
                                     Special Assistant U.S. Attorney
                                     219 South Dearborn St., Rm. 500
                                     Chicago, Illinois 60604
                                     (312) 353-5159




                                        3
